CAP simplification (debate)
The next item is the debate on the oral question to the Commission on CAP simplification by James Nicholson, Janusz Wojciechowski, on behalf of the ECR Group, Albert Deß, on behalf of the PPE Group, and George Lyon, on behalf of the ALDE Group - B7-0566/2010).
Madam President, Mr Cioloş, I am pleased that you are here today to answer questions. On 18 May, the European Parliament adopted with a large majority a resolution to simplify the common agricultural policy (CAP). Of course, it has not been possible for you to implement this resolution yet, but I would like to ask you, Mr Cioloş, to take into consideration all the demands made in this motion for a resolution when you begin restructuring agricultural policy.
Unfortunately, I have to point out one fly in the ointment. I have just had a discussion with a group of farmers who were concerned that your proposals for the first pillar, Mr Cioloş, would not reduce the amount of red tape, but could instead lead to a huge increase in bureaucracy.
The European Union cannot be held responsible for every piece of red tape, Mr Cioloş. A large proportion of the responsibility lies with the Member States. This is why I am asking you to ensure that we can work together on the forthcoming reform so that it is structured in such a way that it can be implemented with as little administrative and supervisory effort as possible. This will allow farmers to focus on their main job, in other words, producing food, rather than requiring them to check the current legislation to find out what they need to be aware of before they do anything out in their fields or their barns.
In no other agricultural area in the world are farmers burdened with so many requirements and regulations as in the European Union. You are not yet responsible for this, Mr Cioloş. You have the chance to be the first Commissioner - before you eventually step down, and I do not know when that will happen - who can say that during his period of office, the amount of bureaucracy has been reduced rather than increased. As the rapporteur for agricultural reform, I would like to offer you the opportunity to work together with us to find a solution, so that this goal can be achieved.
author. - Madam President, Commissioner, it is good to see you here with us to tonight. Clearly, simplification and stripping out the bureaucracy from the CAP is a key objective of the next reform, because certainly back in Scotland, many farmers are frustrated and angry about the bureaucracy and the disproportionate nature of the penalty system.
Public money has to be spent wisely and properly audited, and we do not dispute that whatsoever, but there is a lack of proportionality in the current penalty system both at Member State level and at farmer level as well. That is something that needs to be addressed in the reform.
In Scotland, farmers are currently being punished for small mistakes with very, very large fines in some instances. Since May, the inspections have been ramped up and swingeing penalties are being handed out. The Scottish Government, I am afraid, blame you, Commissioner, for that particular measure - for the ramping up of the inspections and the penalty systems.
Another explanation, however, might be that the European Commission auditors were due to come and inspect Scotland both in October and last week in November. It may well be that the Scottish Government were panicking slightly and that the huge fines and draconian penalties that have been put in place in the last three or four months are the response to worries that all might not be well when the auditors arrived in Scotland and carried out their inspection.
They have also looked across the water to our colleagues in Northern Ireland - I am sure my colleague, Jim Nicholson, might say one or two words about that - and looked at the fate of the government there which is facing a huge fine for the misinterpretation of eligible lands. That may well lie behind the measures taken in Scotland.
Commissioner, in your wind-up speech, can you clarify if it is indeed you that is behind and is responsible for the new draconian regime in Scotland, and can you confirm when we will know the outcome of the auditors' inspections that have taken place in October and November of this year?
author. - Madam President, I would like to apologise, because it is not normal that I do not turn up when I am supposed to speak. I apologise most profusely for that.
The House will be aware that my colleague Mr Ashworth's report on simplification of the CAP was adopted in this House last May. It advocated the removal of unnecessary red tape and bureaucracy imposed upon European farmers which, in my opinion, has become over-burdensome and seriously impinges upon the time that they would rather spend actually farming.
One central feature of this report was that a reformed CAP should be simplified and the policy streamlined. I fear, however, that what we are getting is not that. We are going to get more bureaucracy, more red tape - and when you talk about greening the first pillar, what do you mean? You mean more bureaucracy and red tape; more paperwork for the farmer and more inspections, which is what they do not want. We want one inspection of every farm; that should be enough anywhere to inspect.
I have to say to the Commissioner: you have enough tools in the box at the moment with cross-compliance; we do not need more. We do not need any more over-emphasis on this particular position. I am appealing to you on behalf of the people who are trying to produce the food. We talk about food security in Europe; if you want food security, we are giving it to you - we are giving you food safety. Let the farmers produce the food.
Can I comment on what Mr Lyon just said? My farmers in Northern Ireland are facing a reduction of EUR 60 million because of mapping. No one would argue that the maps that were created many years ago are totally perfect. But no one will tell me that, south of the border from me in the Republic of Ireland, the maps are any better, or that they are any better in Italy - maps that were created years ago. Why are we having this? Why are we having these draconian measures placed upon our farmers when they do not need it or want it, and when all they want to do is produce good food?
Madam President, ladies and gentlemen, allow me firstly to provide answers to your written question regarding the simplification of the common agricultural policy, an important subject, as I have repeatedly said since I became Commissioner, and which we will take into consideration for future legislation.
I would like to start with the first part of your question: what has the Commission done until now to make things easier for farmers? I think that if we look at what has been done these last few years, the answer is clear: it has already done a lot to make things easier, and it has already put in place many measures to make things easier for farmers.
In March 2009, the Commission presented the communication 'A simplified CAP for Europe - a success for all'. This communication highlights the activities that have taken place over the last few years and provides information on the reduced administrative burden obtained.
I do not wish to repeat every element from this communication, but I would like to expand on a few examples.
First of all, the adoption in 2007 of the Council regulation establishing a common organisation of agricultural markets has led to a substantial reduction in red tape in the application framework of the European legislation on the CAP.
Because of its technical features, this single common market organisation did not intend to change the underlying policy but to harmonise the provisions, thus making CAP rules simpler to manage, lighter, more accessible and less difficult to apply.
Simplification was also one of the main reasons that motivated the Commission's 'health check' proposals. The regulation adopted in 2009 simplifies the provisions of the single payment system, thereby improving the effectiveness of the 2003 CAP reform.
Furthermore, to illustrate the progress accomplished in the farming sector, I would also like to mention the action programme to reduce the administrative burden in the European Union. In the context of this programme, several assessments have been conducted. The outcome of these assessments shows that the administrative burden in the farming sector has been cut by 36%, which is much more than the programme's general target of 25%.
Last year, my predecessor presented the first response from the Commission services to the list of 39 simplification suggestions that had been proposed by 13 Member States in April 2009. Some of the 39 suggestions were implemented at the end of 2009 and the beginning of 2010. Others can be found in the 'simplification' package that has just been adopted by the Commission with reference to direct payments and rural development, and regulations were presented to the Council and to Parliament.
As for the second pillar, the Commission has launched a study on the administrative burden that stems from implementing rural development programmes for beneficiaries. The study concentrated on two categories of measures: agro-environmental and farm modernisation. The results of this study will be used in our reflection on the CAP for the period after 2013.
To end on this first point, I would also like to inform you that the programme is ongoing, and that it includes time spent on a farm for staff of the Directorate General for Agriculture and Rural Development. This programme, also called 'Harvest experience', helps us to have direct contact with what is really happening on the ground and to use that experience in the decisions we prepare.
Now to the second part of your question: how will the Commission take into account Parliament's suggestions in its work on the post-2013 CAP? Here, too, I can assure you that these questions are of concern to me and that we are going to take into account all the analyses that we have already conducted with a view to simplification, but also the proposals that we will be making, which do not move in the direction of more red tape but rather in the direction of more assurance for the taxpayer that the money is well used.
On this point too, I am open to any technical proposal that you wish to make. In early December, I will go before your fellow Members from the Committee on Budgetary Control, which is also asking what the Commission is doing to ensure that public money is well spent. The Commission, in this case, can only apply regulations that have been adopted by the Council, often after considering Parliament's opinion.
It is not the Commission that is adding administrative tasks. The Commission only applies existing Council regulations. On that, I can assure you that in future, we will not be making proposals that complicate things unnecessarily; on the contrary, we will be making proposals that make the CAP more credible in content. As for farmers, their main role is, as I have already said, agricultural production; they are the ones who work with these natural resources and it is also because of this activity that a portion of CAP funding is allocated to that policy.
With regard to what we plan to do after 2013, I would like to inform you that in parallel to preparing the legislative package for the CAP after 2013, I decided to create a high-level technical group with the Commission and Member States in order to ensure that this legislative package will not produce more red tape, but instead will simplify things wherever possible.
As Mr Lyon said, often the red tape encountered by the farmer on the ground does not only come from the Commission. You know that management is shared with Member States and we often have applications that are different from one Member State to the other, precisely because of the national administrations. As far as these are concerned, it is not up to the Commission to simplify. As I have already said, the Commission has already simplified things. There is still the need to simplify at Member State level.
To answer Mr Lyon's question regarding Scotland, here too, the Commission is only complying with the regulations that stipulate that for those farmers who do not adhere to the cross-compliance standards, penalties should apply not only in Scotland, but also in Northern Ireland and elsewhere in Europe. Once again, this is a rule that, if we do not comply with it, discredits us in respect of the commitments that farmers make to adhere to European legislation, since cross-compliance is not a standard added by the Commission, by a Member State or by any other body, but stems from European legislation which is reflected in these regulations. Governments will receive more details by early December, when the Commission is to present the findings of its audits.
Madam President, Commissioner, you have a good command of the French language and you know my country well. In France, there is an expression that describes something one dreams of but which never materialises, we talk about the Arlésienne.
For farmers, simplification is undoubtedly one of the forms, one of the faces of the Arlésienne. As you have said, the Commission has already taken action to try and simplify procedures and I would like to go into a bit more detail. To my mind, there are two aspects to this issue.
Firstly, there is everything to do with the requests for aid. I think it should be recognised that there has been an effort to simplify the paperwork during these last few years and months, and we give you credit for that. Secondly, there are the restrictions relating to all the conditions, the never-ending reporting requested from farmers for everything they do: taking a trailer full of manure to a field, using a dose of fertiliser in another field, using a dose of plant protection product in a third field, and if they make a mistake, they are sanctioned.
Faced with this situation, Commissioner, I believe that we certainly need to find solutions. Last week, while presenting the proposal for the future common agricultural policy, you mentioned a few integrative measures that could be implemented and that could, in fact, lead, through the outcome produced by these measures, to measures that can be controlled by opinion, by farmers as well as by the Commission, measures for which we can be sure of the scientific effect. I have in mind the example of crop rotation. These measures should enable us to simplify the obligations imposed on farmers. This represents a considerable amount of work for the future.
Furthermore, today as you did last week, you mentioned what is incumbent on Member States and I think you are right. Every year, the Commission controllers visit Member States before visiting the farmers. They go there with a critical eye to find what is not right. Yet could we not change their mission slightly, Commissioner, and ask them to also list - this would be beneficial to the Member States - areas where the Member States are going too far in applying EU legislation? Going too far is to impose on farmers obligations which are pointless in relation to the regulations. By doing so, you would have improved Europe's image among our fellow citizens.
Madam President, Commissioner, the simplification of the common agricultural policy (CAP) is a goal that we have all been proclaiming for years. However, it is still a very long way from being fully achieved, despite the efforts that the Commission has been making, which must be acknowledged. Nevertheless, I should like to make it very clear that, for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, simplification cannot, in any sense, be understood as clearing the way for corner cutting, or for reduced stringency in the control or monitoring of public aid. No pretext may be invoked to get around this crucial requirement of transparency. With the start of new discussions on the post-2013 CAP, we now have an excellent opportunity to achieve this goal. Nonetheless, there will not be significant progress on simplification without simplifying the CAP architecture itself and it is about this that the S&D Group has been expressing its opinions.
In April, we published a document advocating the reorganisation of the two pillars and we note with satisfaction that the Commission has accepted some of our suggestions along these lines. I do not understand how it is possible for aid which is not linked to production, and which is subject to similar criteria of an essentially environmental nature - such as direct payments, agro-environmental measures or compensation payments for disadvantaged regions - to be subject to different bureaucratic treatment and controls, and not be included in a single, unified system. I also find it very hard to understand how many of those who talk about simplification are the very ones who are most resistant to changing the current CAP architecture.
Therefore, Commissioner, I look forward to the work you are about to do, as well as the production of the guidance document that you have just presented to us. I would also take this opportunity to express my hope that all those who want true simplification demonstrate it by taking part in the discussion that we are about to start on the future of the CAP.
Madam President, Mr Cioloş, ladies and gentlemen, one of our top priorities as Members of the European Parliament is to reduce bureaucracy and simplify legislation and regulations in all the political areas of the European Union. This is the only way in which we can manage taxpayers' money efficiently and increase the acceptance of our political decisions among the citizens of Europe. For this reason, it is important for farmers to feel the direct effect of simplification measures of this kind in the agricultural sector. Their job is to produce food, not to write books.
At a time when local authority budgets are becoming increasingly tight, it is also important for us to reduce the amount of work to be done by their administrative staff. Regulations must be drawn up in such a way that they are not padded out unnecessarily. In addition, we must ensure that the sanctions we impose are in proportion to the breach of regulations. An efficient, long-term policy is characterised by the fact that it places a greater emphasis on advice than it does on punishment. This is the only way that we can give our citizens and our farmers the incentives to implement new findings and to fulfil society's requirements. We need to take all of this into account when we discuss the future common agricultural policy. We also need to focus more closely on ensuring that there is no duplication of formalities and controls and that forms are only filled out when they provide real added value for the administrative bodies and for the farmers themselves. We must finally learn to work together and not against one another.
on behalf of the Verts/ALE Group. - Madam President, on behalf of the Green/EFA Group, I congratulate the Commissioner for coming here this evening and I congratulate colleagues, and Mr Ashworth in particular, for the original resolution which has spurred tonight's discussion.
Commissioner, I would refer you in particular to paragraphs 52 and 53 of the original resolution on transparency of penalties. I think that domestic mischief-making aside, we do have a difficulty across Scotland, and across the EU as a whole, in how our farmers perceive the transparency of enforcement, particularly of cross-compliance. I think that going forward, we need a far greater degree of clarity in terms of what is required and expected of farmers and what the consequences of non-compliance are.
Going forward as well, we also need to see a greater degree of understanding, a greater degree of flexibility. Much as I appreciate that you have to deal with the regulations as they are written, we are here to rewrite the regulations - and that is what we are looking forward to doing. There is a world of difference between accident and fraud and presently, as things are implied, farmers are treated more or less the same way in either case, when there is a world of difference in the real world as to how that works.
On paragraph 66, in particular, going forward, I would be very grateful for an indication from you, Commissioner, of how you view the call from us for a three-year moratorium on EID - electronic identification of sheep - cross-compliance penalties. We in Scotland are trying to make the technology work, but it is very far from perfect and it would just rub an awful lot of salt into an existing wound to see a non-proportionate approach taken in the cross-compliance of the EID regulations. We are trying to make it work and we have heard you will flexible. I would be grateful for a reassurance tonight that that will be the case.
on behalf of the ECR Group. - Madam President, I wrote the original report. In that report, I talked about the challenges confronting agriculture and highlighted the ways in which the common agricultural policy is going to have to change in order to meet those challenges. In the report, I drew attention to the fact that many sectors of farming, and the livestock sector in particular, are experiencing real financial hardship at this time, and there is now an urgent need to lower the burden, both in terms of time and cost, imposed on farmers by unnecessary and disproportionate regulation from the common agricultural policy.
I gave many examples of cases where regulation and penalties are disproportionate - even unfair in many cases. I talked of the need for impact assessments, of the need for more harmonisation of inspection standards, and I suggested that there is no reason why self-regulation could not be successfully used in agriculture. Above all, I call for a change in the common agricultural policy culture.
Of course I understand the need for financial integrity, but the Court of Auditors made it perfectly clear that over-complication has very often been the cause of the problem, and likewise I certainly understand that management and interpretation of regulations varies far too much from one nation to another.
Since writing the report, I have been heartened to notice that a number of national governments, as well as leading agricultural organisations, have called for simplification of the common agricultural policy. Surely, Commissioner, now that we are negotiating common agricultural policy reform, there has never been a better time to prove that we can help the industry and not hinder it with unnecessary red tape and unnecessary costs.
Whilst I understand perfectly the advances you have made and I am grateful for that, I am dismayed that this is not being communicated at the farm gate back in the country where I come from.
Madam President, in May, at the time of the vote in this House on the resolution on simplifying the common agricultural policy (CAP), we pointed out that this simplification must not result in either less aid for farmers or in the abolition of the means of organising the markets. I recall that the resolution that we adopted itself also gave this warning. Six months have passed since the resolution was adopted and serious reasons for concern remain, which the recent Commission communication has only served to exacerbate.
The so-called traditional means of organising the markets, such as public intervention and others, neither should nor could be abolished on the pretext of alleged rationalisation and simplification, as to do so would continue and intensify the destruction of small and medium-sized agriculture that is under way in many countries. There is certainly much to do regarding the simplification of the CAP, much of which is positive and even necessary. I am referring, amongst many other possibilities, to the need to amend the penalties, not least when these relate to infringements which are not the farmer's fault, to simplifying the application process, and to changes in animal identification. However, above and beyond simplification that would benefit all farmers, and small and medium-sized producers particularly, a profound shake-up of the CAP is also needed that reinforces intervention instruments, guaranteeing farmers fair prices; that restores the instruments regulating production, such as quotas and production rights; that - since we are talking about simplification - guarantees each country something as simple as the right to production, as well as the right to food security and sovereignty; and that establishes the principles of modelling and capping for aid, overcoming the current imbalances between producer countries and production levels.
Commissioner, we are very concerned about the Commission's insistence on subjecting agriculture and food production to the market and competitiveness. The result of this liberalisation policy has already been demonstrated: the unstoppable abandonment of production by millions of small and medium-sized farms, income insecurity and increased price volatility, and the exacerbation of food dependence in countless countries and regions. We agree with a simplification that serves farmers' interests - in particular, those of small and medium-sized farmers - and enables them to carry on producing. We object to a simplification that kills off production and producers, and we will continue to fight it in this House.
on behalf of the EFD Group. - Madam President, the thrust of the CAP reform report largely outlines measures illustrated under option 2. I imagine this is the Commission's favoured approach.
I have concerns about the lack of clarity and the timescale for approval. Will we be expected to decide the best option for the CAP before a refinement of proposals? I fear heavier bureaucratic burdens for farmers, despite the report calling for a simpler, more specific support scheme including simplification of cross-compliance rules.
The report focuses on small and active farms, without defining how size and activity may be measured and monitored. The report states that the two pillars of the common agricultural policy should focus on efficiency, but I fear incentivising small farms while rewarding environmental development could see domestic farmers move away from production-focused farming in order to benefit from the CAP. I am concerned that, despite the report recognising long-term food security and growing global demand, our agricultural competitiveness will be squeezed.
The report talks about enhancing Europe's latent productivity potential, while respecting EU commitments in international trade. It observes that the share of agriculture in the food supply chain decreased, while the share of the wholesale and distribution sectors increased. Bilateral agreements with Mercosur, including agriculture re-importation, could undermine the capacity for European farmers to trade at a fair market price.
The report admits that European farmers face global competition, while having to respect environmental, food safety, quality and welfare objectives. Yet some South American farmers exploit deforestation and are able to mass-produce and then outprice European farmers due to less stringent regulation.
(HU) Madam President, the European Union is rather unpopular among Hungarian farmers, particularly smallholders. This is not only because 100% of our markets had to be sacrificed for the benefit of foreign food imports in exchange for a small fraction of the agricultural support granted to farmers in old Member States, but also because of the subject of today's sitting, exaggerated bureaucracy and the awful administrative burdens that indeed, as it has been stated a number of times, prevent Hungarian farmers as well from actually doing their job - that of farming.
Allow me to point out that in the old Member States, and therefore in Hungary, there is another major complication; namely, the state socialist or communist tradition, where some civil servants believe that it is not they who exist for the citizens and, in this case, for the farmers, but vice versa, that the citizens exist for the state and for the bureaucratic civil servants. Such civil servants make the lives of farmers more difficult absolutely unnecessarily, in a manner that humiliates and abuses, by regulating farmers beyond the rules already in place.
We are continuously inundated with complaints. The last one, for example, was that payment of the costs of an event organised by tender under the second pillar was refused, stating that the farmer in question failed to obtain three quotations for the scones he served to participants. This is a typical case of humiliation, superfluous regulation and arbitrary use of power.
How can this be remedied? By ensuring that complaints against such abuses can be made not only to the decision maker, which we know to be an entirely futile attempt, but to the European Union itself, now that we have joined it and the European Union grants such aid from payments. The European Union should create a control mechanism for people to turn to, where humiliations and abuses of this type could be investigated and sanctioned.
(RO) Madam President, I would first of all like to welcome the commitment expressed by the Commission in the recent communication it presented to continue the process for simplifying the common agricultural policy. Excessive regulation means less competitiveness, while excessive inflexibility means less efficient operation.
One of the reasons for the current request to reform the CAP is undoubtedly the need to simplify it. I would like to mention a few extremely important aspects of the resolution on CAP simplification adopted by this Parliament.
My colleague, Michel Dantin, has mentioned those states which are going too far in their application of European legislation. I think that administrative formalities must be reduced to the bare essentials, not only at EU level, but at Member State level too.
The Commission ought to consider the possibility of a common regulatory framework for the documentation requested. I would describe such a recommendation as the maximum tolerable level of bureaucracy. It is well known that where EU bureaucracy requests three signatures for approval, the national bureaucracies will, in turn, add another five signatures. Only those regulations and terms which are relevant and absolutely necessary, and which provide undeniable benefit, must continue to be applied.
Simplification itself is not sufficient. Measures providing training and information to potential beneficiaries must also be expanded. For instance, it ought to be compulsory for a fixed share of the rural development funds to be allocated to measures of this kind.
Given that simplification is directly linked to transparency, I will take advantage of the Commissioner's presence in plenary to ask him a question out of context. In view of the recent decision made by the European Court of Justice concerning the beneficiaries of the European agricultural funds, what measures is the Commission considering in order to continue to ensure that information is published about these people?
(FR) Madam President, Commissioner, ladies and gentlemen, I too, like Mr Niculescu, welcome the Commission's intention to keep up efforts towards simplifying the common agricultural policy, but I am also worried about the follow-up given to the report by Mr Ashworth on administrative simplification.
Indeed, given the difficult economic climate in which our farmers currently find themselves, I would want the post-2013 CAP to enable farmers to concentrate on the main objective, which entails producing safe and quality foodstuffs, whilst at the same time encouraging them to provide non-commercial public services. It is high time to lighten the administrative burden carried by our producers, to root out unnecessary legislation, and to give the farmers of the 27 Member States the same chances of understanding what their obligations are but also what their rights are. What they need is a simpler and more responsive CAP.
At a time when it is considered inevitable that farmers around the world are being pitted against each other, and this despite the successive farming and food crises, both in the North and in the South, at a time when farmers have to fight to get fair prices, a fairer remuneration for their work, the least we could do to help them is to ask the Commission to consult the stakeholders in the farming sector on a regular basis in order to assess the impact of our regulations on the ground and to define simple and transparent practical rules for our farmers and our taxpayers.
To end with, I will quote Charles Baudelaire who said that absolute simplicity is the best way to distinguish oneself. So I invite the European Commission to devote itself to this vital mission and in that respect, I naturally fully trust that Mr Cioloş will reach that goal.
Madam President, Commissioner, for me, the single most important sentence in the resolution is paragraph 7, which says, 'Expects that, in line with the principles of better regulation, all future legislation will be accompanied by a full impact assessment with consideration for regulatory and administrative burdens and ensuring that any new regulation is proportionate to the aims it seeks to achieve'.
I want to ask you whether we can have any hope that this will happen. Can you tell us, Commissioner, that those principles will be central to the work we do on the CAP post-2013?
I looked at your excellent document from last week. Some of the headlines tell us that agriculture is to guarantee food security and traceability. It is to provide European citizens with quality, value and diversity of food, to create local employment and deliver multiple economic, social, environmental and territorial benefits. It has to ensure effective public policy returns. It must be greener and contribute to climate change mitigation. It must address issues such as sustainable land management and biodiversity loss, promote renewable energies, foster animal and plant health and guarantee animal welfare. It must adhere to cross-compliance rules and abide by veterinary and phytosanitary regulations. It has to deal with volatility in the market and survive as the weakest link in the food chain. It has to compete with food imports from third countries produced under very different conditions. All of this, perhaps, on a decreasing budget.
Commissioner, you said that next week, you have to justify the CAP to the Committee on Budgetary Control. I think you have plenty of ammunition.
(CS) Madam President, trimming back an overgrown and unnecessary bureaucracy is naturally in everyone's interests, and particularly the entirely legitimate demand of farmers, who need as much time and energy as possible for their own work - crop production and rearing livestock - rather than for ploughing through red tape and filling in forms.
In 2005, the European Commission undertook to simplify the common agricultural policy. At the time, it set the ambitious target of a 25% reduction in the administrative burden by 2012. Although it cannot be denied that the Commission has made some effort, the actions to date have failed to bring either the expected simplification or an actual elimination of the inequalities between Member States. At the same time, it is absolutely essential to ensure a sufficiently flexible framework for the common agricultural policy, and especially for the system of direct payments. It is also necessary, within the framework of supporting diversity, to minimise the risk of providing support only to uncompetitive and inefficient production areas in the European Union. There is also a need to balance the aim of simplification with efforts to achieve maximum efficiency.
Madam President, I welcome this oral question and the focused return to a very important issue. Over the past few months, I have carried out a number of rural meetings across Northern Ireland. At each event, I asked farmers to identify the main areas of change that are needed within the sector. Of huge importance was the need to reduce red tape, which is seen as both adding unnecessary cost and taking up valuable time. The level of paperwork and the complexity of the detail needed is creating a huge burden on farmers and increasing fears of penalties.
I also recently met with the chairs of local groups who are implementing the rural development programme in Northern Ireland. They firmly blame the heavy and bureaucratic nature of the audit requirements as a reason for the high levels of drop-out.
I, like you Commissioner, believe that there is a need for accountability of how we spend taxpayers' money, but this bureaucratic burden is hindering the programme and the very people it was intended to help.
(RO) Madam President, there is a great deal of talk at EU level about simplifying the common agricultural policy. However, our farmers continue to complain about the administrative problems obstructing them when they access funds or need to apply European legislation.
Not only the Commission, but Member States, too, must take measures to simplify the red tape involved with the common agricultural policy. I believe that it is vital for European agricultural legislation to be implemented in Member States in such a way that farmers are not discouraged from continuing with farming.
Many farmers in my country complain that they are poorly informed, that it is difficult for them to start up a venture in this sector, or that it is extremely difficult to access agricultural funds. I would like to ask the Commission to keep encouraging Member States to use technology more efficiently, not only to keep farmers better informed, but also to reduce the administrative tasks facing this sector. I also hope that the new common agricultural policy will be simpler, more transparent and fairer.
(NL) Madam President, this Parliament has been discussing reducing bureaucracy for years and years now. The Commission has formed an internal working group comprising senior officials who have been tasked with ensuring that regulation does not become too excessive. That is a rather strange set-up, a bit like having a butcher inspecting the quality of his own meat. On Parliament's initiative, a working group which is external to the Commission, headed by the former Prime Minister of Bavaria, Mr Stoiber, was formed in response to that situation. After four years of the Stoiber committee's existence, is the Commission able to say which approach is the best and most effective? The Commission's internal working group or Mr Stoiber's working group, which is external to the Commission?
Now, moving to regulation itself, which is carried out by Member States, and sometimes by five to eleven different supervisory authorities in Member States. That is far too many. Would it not be possible for the Commission to start working together with the private sector, which also sets strict demands and which, therefore, on many occasions, renders supervision by Member States redundant?
(PL) Madam President, Commissioner, in May, the European Parliament adopted a resolution on simplification of the common agricultural policy. Can the Commission explain what action has so far been taken with the aim of reducing the bureaucratic burden on farmers throughout the European Union? Can the Commission tell us how it intends to adapt to the recommendations contained in the European Parliament resolution on simplification of the CAP in view of the anticipated reform of this policy?
Farmers are demanding simplification of the CAP because they are being harassed, both in Poland and in the other Member States of the European Union. The European Parliament has expressed its opinion on this matter many times, including recently in the Ashworth report on simplification of the CAP. It is time to act upon this report. Bureaucracy must not ruin us. If the European Union wants to develop, it must not create barriers, especially not bureaucratic ones.
(RO) Madam President, the UN Food and Agriculture Organisation published a report last week highlighting that mankind is perilously close to a new global food crisis. This is why agricultural producers have been asked to increase their production, especially of wheat and maize, and build up their food stocks again in 2012.
Global food demand will continue to grow in future. The European Union ought to be able to help meet global food demand. As a result, it is vital for the Union's agricultural sector to maintain its production capacity and improve it.
In particular, small, medium-sized and family-owned farms need simpler and more easily accessible instruments, both in terms of subsidies and direct payments aimed at attracting them to the market.
The key to long-term food security is to encourage investment in agriculture, especially through simplifying the bureaucracy faced by farmers. In order to achieve this, it is important for us to facilitate European farmers' access to bank loans on favourable terms, as well as provide subsidies for farmers.
I ask you, Commissioner, to support us, just as during the review of the energy taxation directive, in obtaining a reduced VAT rate for electricity used for irrigation.
(PL) Madam President, in the Commission communication on the future of the common agricultural policy, administrative simplifications are one of the proposals for reforming European agriculture. This proposal, in a certain sense, acts upon the recommendations presented by the European Parliament in the resolution of May this year. A reduction in the administrative and bureaucratic burden will make it easier for farmers to obtain funds, and it will improve the flow of information and increase the effectiveness of inspections conducted by local authorities. This, in turn, will ensure the supply of suitable amounts of safer food, and will also increase the competitiveness of our sector. We must, however, be sure that the process of simplification will really be carried out, both at European and at national level, that the proposed simplifications are not another somewhat worthless attempt at ignoring the truth and that these same simplifications lead to a reduction and not an increase in expenditure on administration.
(DE) Madam President, Mr Cioloş, ladies and gentlemen, it is extremely dangerous to talk about an increase in bureaucracy, because this sort of discussion often backfires. I hope that this will not be the case here.
I am very pleased, Mr Cioloş, that you have proposed simplified rules, in particular, for small farms, in your communication on the reform of the common agricultural policy (CAP). That is highly commendable. There are a lot of things that can be done. For example, in the case of multiannual commitments in the agricultural environment programme, farmers have to submit new applications every year for the same areas of land. This is simply ridiculous. We must go much further and make the system much simpler, for small farms in particular, without losing sight of the fact that we need to achieve our objective of preventing fraud. Ultimately, we want a CAP which increases the number of flowers in the meadows and not the number of pieces of paper on the desks.
(PT) Madam President, Commissioner, ladies and gentlemen, communication of the general principles that will govern the new common agricultural policy (CAP) has given new hope to small and medium-sized farmers throughout Europe by stressing their irreplaceable role in the future of European farming; this hope must be realised. This is another thing which renders the simplification of the CAP particularly necessary. Freeing farmers from their most complex bureaucratic chores, for which they have little time, is a goal that we must achieve, so that they can devote themselves to farm work, wasting less time and incurring fewer costs. Beyond this, we will also be giving the many small producers who currently do not actually apply because of the bureaucracy involved a more user-friendly system, thereby preventing these losses. Efforts towards this are undoubtedly worthwhile, Commissioner.
Madam President, I would like to thank the Commissioner for what I thought was a very forceful and genuine expression of his desire to implement this policy of simplification, although I have never met a farmer who asks me to simplify the common agricultural policy. They ask for fewer checks and controls and easier ways of doing business.
I want to repeat my comments of last Thursday. We are fooling ourselves in this House. If we go down the route of greening the first pillar of the common agricultural policy, we will unfortunately increase cross-compliance, we will be counting nature, we will be sending people out to farms and we will not achieve simplification. I described it as 'green tape'. It is just as difficult as red tape but we are going to have both. I know that you appreciate the point and I think we need to be aware of it.
I think there is also a credibility issue for the European Union. Farmers see bankers getting away with blue murder in terms of no checks and balances, while they are caught for EUR 100. My last point is that there are multiple checks on farmers: retailers do it, processors do it, the European Union does it and competent authorities do it. There is a climate of fear. Commissioner, you are afraid of the big, bad wolf - budgetary control - and farmers are afraid of inspections and Member States are fearful too. We have to break that climate of fear.
(PL) Madam President, a fundamental element of the system of management of the common agricultural policy is supervision. The costs of building and maintaining the systems of management and supervision, as well as the costs of the administration of these systems, place a significant burden on the budgets of Member States. On the basis of experience to date, it can be seen that the complicated criteria of access to help, and their constant changes, give rise to many kinds of problem at the implementation stage, not only for farmers, but also for the administration itself.
The future CAP must be understandable to farmers, but also to taxpayers. Without further simplification of the CAP, this will not be possible. It seems that every time we try to reform the CAP, we create increasing amounts of bureaucracy. I also appeal to Member States not to add further and often unnecessary regulations to EU guidelines. I propose that in future, a claim for payment should cover the entire budgetary period. It should be submitted for a two-year period, but, of course, it should be possible to submit amendments.
(SK) Madam President, over the years, a complex mechanism of regulations, subsidies and checks has grown out of European agricultural policy, transferring the evaluation of the efficiency of agricultural production from the field to the offices of Brussels bureaucrats.
Operating farms in an efficient and meaningful way is becoming more dependent on mechanisms of support and the regulations providing such support, which are drawn up in the European Commission. The deformation of the agricultural market has been further exacerbated by the subsidy mechanism for the new Member States, which, in many cases, do not even receive half the support of the original Member States.
It is therefore right and proper to look closely at the system of regulations and mechanisms currently in use in the European Union, and to try and introduce simpler, more modern and fairer regulations for our farmers. I firmly believe, Commissioner, that the European Parliament will be happy to help you in this task.
(GA) Madam President, I agree completely with this idea of simplifying the common agricultural policy (CAP). In particular, I commend the Commissioner for what he has done. He said that he received 39 recommendations, and the sooner these recommendations are implemented, the better.
(IT) Madam President, ladies and gentlemen, Commissioner, the European Court of Auditors report regretfully reveals each year that the resources allocated to the common agricultural policy are not always used in a correct and transparent way.
We are therefore forced to reconcile two different needs: on the one hand, a need for control, to ensure that European taxpayers' resources are used in the best and most proper way and, on the other, a need to simplify as far as possible the lives of our farmers who want to spend their time tilling their fields and tending their stock, and it is right that they should spend their time in this way.
I wanted to offer just one suggestion to the Commissioner, as he said he was willing to listen to suggestions from this Chamber. All the measures for rural development implemented by Member States and the regions are not always aimed at simplification but instead add layer upon layer of red tape. The Commissioner should transfer the best practices implemented in the regions and European countries to all other countries and regions.
(BG) Madam President, Commissioner, what has been done so far is obviously not enough, as otherwise we would have been debating something else this evening. I would like to draw your attention to the social element of what we are discussing, because when producers prepare their projects, they take out loans, stake their land and then, when their project is turned down because of some formality, they are ruined.
For six months now, I have been waging a Punic War with the Bulgarian Agriculture Fund which has turned down the individual projects of over one hundred Bulgarian farmers because of unclear text in the regulation. Bulgarian administration (because you know that Bulgaria is a country under special observation) also prefers to play safe and to reject projects on the slightest excuse. I am deeply convinced that most of the farmers are conscientious and honest. And I understand the need for controls, but these should not destroy those who are conscientious, just because of the fraudsters.
Madam President, I am very happy to see that despite the time being quite late, there are so many people present to talk about simplifying the common agricultural policy. I think simplicity comes when we are clear with ourselves and when we know exactly what we want, and this is also reflected in the normative acts we draft.
Of course, the proposals come from the Commission and they are adopted by the Council and by Parliament. Therefore, I am fully confident that when it comes to preparing the legislative package together, we will know just as well, in a clear and simple way, what we want and that we will avoid the specific exceptions and add-ons which mean that subsequently, the Commission will have to check them on the ground, since the same Commission is also accountable to you - Parliament - for how public money is spent.
Of course, I do not think that the CAP is preventing farmers from working, on the contrary. In many cases, the CAP is helping farmers to work. It is just that, whenever public money is involved, everyone needs to be able to account for how that public money was used. There is European legislation that results in standards for the farming sector, and I must say that the farming sector is maybe one of the only economic sectors for which legislation at European level is, in fact, checked on the ground. I do not know if this is the case for other sectors, but together we decided it would be that way. The standards that receive a lot of attention are only the application of European legislation on the ground.
What is perceived as being complex is precisely this legislation on the environment and on animal wellbeing. There are also the procedures of specific measures, such as agri-environmental measures, for which there is special financial assistance, as well as investment measures that are often found in investment programmes like the rural development programme.
I totally agree that with regard to legislation such as it is applied in practice, more could be done to clarify what farmers need to do. Yet as far as the procedures for the specific measures are concerned, we also need to be clear: as long as we require specific measures that take into consideration regional particularities, we also need to exercise a specific control, otherwise we would have no credibility.
I totally agree, Mr Capoulas Santos, that we need to simplify as much as possible. However, I would not want to go so far as to reach a stage where we are no longer credible, no longer able to properly manage the money that is allocated to the CAP, and I would like this budget to be just as consistent in the future too. This consistency will also depend on our ability to justify and account for how the money is used.
As regards transparency, there is a decision by the Court of Justice. What I can tell you is that I am still in favour of this transparency. The regulation that is currently in force will be amended so that this judgment can be taken into account.
I will leave it at that, but I can assure you that I will continue to take decisions aimed at simplification, or at least ensure that the CAP does not become more complicated. As I have already said, we will have to do this work together and with Member States, since I talked to you about measures taken to cut red tape with reference to what the Commission is asking Member States. Now, CAP management is shared with Member States and what happens on the ground for the beneficiary, i.e. the farmer, depends on the way in which Member States and regions put this European legislation into practice.
Since good practice guides are useful, we are also going to work on these guides, but first of all, let us try and make the CAP simple and clear for the 27 Member States. Henceforth, with codecision, you, too, have the same responsibility as the Council in this area, and I am convinced that we will be able to work very well together.
The debate is closed.
Written statements (Rule 149)
A resolution adopted by Parliament earlier this year refers to the importance of reducing red tape for farmers. A major point made is that there should be simplification of the implementation of the common agricultural policy (CAP) as well as simplification of the CAP itself.
In relation to this, both the Commission and the Member States have an important role to play. A review of the CAP should focus on methods that would allow farmers to spend most of their time engaged in the most important thing: farming.
The Commission communication - published last week - referred to the importance of simplification and of reducing red tape. To improve the competitiveness of the agricultural sector, it must be ensured that the measures now in place be reformed and simplified in the CAP in its future form, and that no additional burden be placed on farmers.
I welcome what the Commissioner said last week about impact assessments being required before a new proposal is put forward. The principle of proportionality and the administrative burdens carried by farmers already must be taken into account in any new legislation.
in writing. - Let me pose a simple question. Why is there a common agricultural policy at all? Europe has an abundance of fertile agricultural land. We still have farmers willing and able to produce food. Europe and the World has an abundance of people who need to buy food. The mechanism of the market, if left to itself, would meet the needs of supply and demand at competitive prices. The CAP is an artificial, expensive and unnecessary burden on farmers and consumers. Let me suggest the easiest simplification of all: abolish the CAP!
The Commission's communication, 'The CAP towards 2020', contains few concrete details as regards the practice of reducing administrative burdens. Even the word 'simplification' occurs only in a few places in the text, with reference to cross-compliance rules. The CAP system is too complex in other areas as well, and it is often opaque and incomprehensible to farmers. One of the most important tasks would be to put an end to 'double regulation'. Several Member States impose stricter national requirements than those laid down in European Union legislation. This, in itself, distorts competition on the internal market. It would be useful if the various national authorities monitoring cross-compliance and their various sections would harmonise their efforts to ensure that farmers are not subjected in short succession to several different kinds of inspection. Given the current advances in telecommunications and IT, setting up a shared database would make this possible. The Commission's proposed reform maintains support for environmental protection under the second pillar while, at the same time, a green allowance has been built into the criteria for direct payments under the first pillar. It is not yet known how these payments will be made. It would be good if this positive step did not entail new administrative burdens.